Citation Nr: 0801717	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  He died in November 1977.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions by the Seattle, Washington Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a June 2004 rating decision, the RO denied 
the appellant's request to reopen a previously denied claim 
for service connection for the cause of the veteran's death.  
In September 2004, the RO denied the appellant's claim for 
death pension.


FINDINGS OF FACT

1.  The appellant did not perfect an appeal of a February 
1978 rating decision denying service connection for the cause 
of the veteran's death.

2.  Evidence received since February 1978 asserts connections 
between the veteran's back pain, his alcoholism, and his 
death; but does not significantly support such connections, 
and does not raise a reasonable possibility of substantiating 
the appellant's claim for service connection for the cause of 
the veteran's death.

3.  The appellant has income from Social Security in an 
amount that exceeds the limit set by law.


CONCLUSIONS OF LAW

1.  The February 1978 rating decision denying service 
connection for the cause of the veteran's death is a final 
decision.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

2.  Since the February 1978 rating decision, new and material 
evidence has not been received; a claim for service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The appellant's income precludes her from receiving death 
pension benefits.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 
38 C.F.R. §§ 3.23, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In claims to reopen 
previously denied claims, VA must provide a claimant with 
notice of what constitutes new and material evidence to 
reopen the claim.  VA's notice letter should describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice letters in March 
2004 and June 2007 and an April 2005 statement of the case.  
Some elements of the required notice were issued subsequent 
to the initial adjudication.  Nonetheless, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  In July 2007, the appellant indicated that she had 
no other information or evidence to submit.  Thereafter, the 
claims were readjudicated in an August 2007 supplemental 
statement of the case, thus curing any timing defect.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and of Pelegrini, requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  The notification also substantially complied 
with the requirements of Kent, noting the reason service 
connection for the cause of the veteran's death was 
previously denied, and indicating what evidence would be 
necessary to establish service connection.

The notice also sufficiently informed the appellant of the 
evidence necessary to substantiate a claim for a condition 
for which the veteran was not yet service-connected but where 
service connection was warranted.  Hupp, 21 Vet. App. at 342.  
She was told that disability and indemnity compensation (DIC) 
benefits could be awarded based on a demonstration that the 
veteran died from a service-related injury or disease and she 
was asked to submit evidence of treatment of the veteran, or 
sufficient information for VA to obtain treatment records.  A 
'service-related' injury or disease places in common language 
those conditions which service connection had not yet been 
granted but warrant service connection.  

The notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  No disability rating or 
effective date for award of benefits will be assigned, 
however, as the Board denies herein the request to reopen the 
claim for service connection.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  

VA has obtained information regarding the appellant's income, 
and has afforded the appellant the opportunity to submit 
evidence and to give testimony before the Board.  VA does not 
have a duty to obtain a medical opinion with respect to the 
appellant's claim, because new and material evidence has not 
been submitted.  See 38 C.F.R. § 3.159(c)(4)(iii).  VA has 
substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a 
decision on the claims at this time.


Request to Reopen Claim for Service Connection
for the Cause of the Veteran's Death

In a February 1978 rating decision, the RO denied the 
appellant's January 1978 claim for service connection for the 
cause of the veteran's death.  In July 1978, the appellant 
filed a notice of disagreement (NOD) with that decision.  The 
RO issued a statement of the case (SOC) in August 1978.  The 
appellant did not submit a substantive appeal to complete the 
appeal.

After a claimant files an NOD and the RO issues an SOC, the 
claimant must perfect the appeal by filing a substantive 
appeal.  The substantive appeal must be received within a 
year after the decision was issued, or within 60 days after 
the SOC was issued, whichever is later.  38 C.F.R. 
§ 20.302(b).  If the appeal is not perfected by a timely 
substantive appeal, the decision becomes final, and may not 
be reopened and allowed based on the same facts.  38 U.S.C.A. 
§§ 7104, 7105.  As the appellant did not perfect an appeal 
from the February 1978 rating decision, that decision became 
final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In 2004, the appellant submitted a request to reopen a claim 
for service connection for the cause of the veteran's death.  
For any request to reopen a finally decided claim that is 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the appellant claim 
for service connection for the cause of the veteran's death 
is the February 1978 rating decision.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

The evidence that was in the claims file as of February 1978 
included the appellant's claim, and information regarding the 
veteran's medical history and his service-connected 
disabilities.  On her January 1978 application for VA death 
benefits, the appellant checked yes as to whether she was 
claiming that the cause of the veteran's death was due to 
service.  The veteran filed a claim in 1945 for service 
connection for back pains, pes planus, and residuals of a 
nasal operation.  The RO granted service connection for 
arthritis of the upper lumbar spine, pes planus, and 
residuals of submucous resection.  Effective from the 
veteran's separation from service, the RO assigned a 10 
percent disability rating for the lumbar spine arthritis, and 
0 percent, noncompensable ratings for the pes planus and 
nasal surgery residuals.  In a December 1947 rating decision, 
the RO changed the description for the low back disorder to 
spondylolisthesis, L5 on S1, and reduced the rating from 10 
percent to 0 percent, effective from February 1948.  There is 
no indication that any further action was taken with respect 
to disability compensation for the veteran during the 
remainder of his life.

The death certificate for the veteran documents that he died 
on November 16, 1977, and that the cause of his death was 
pneumonia.  In the section for "other significant 
conditions," also described as "conditions contributing to 
death but not related to" the main reported cause of death, 
the reporting physician wrote chronic alcoholism and anemia.

The evidence that has been added to the claims file since 
February 1978 consists of statements from the appellant.  In 
an NOD submitted in July 1978, the appellant asserted that 
the veteran's death was the result of a service-connected 
disability.  In a July 2004 letter, the appellant wrote that 
after service, for about thirty years, the veteran suffered 
from severe back and leg pain, asthma, and lung problems.  
She stated that his physical problems made him unable to do 
physical labor, and led him to give up enjoyable activities 
such as golf, bowling, and dancing.  She asserted that 
physical pain led him to begin drinking, and she noted that 
he died at an early age, 56.  In an October 2004 statement, 
the appellant stated that the veteran suffered from his 
service-connected disabilities all of his life.

In June 2005, the appellant noted that the veteran had 
suffered from lung, back, and leg problems.  She indicated 
that he had consumed alcohol to address the pain from those 
problems, and that the pain had in that way led him to have 
drinking problems.  In a July 2007 statement, the appellant 
indicated that the veteran had longstanding, service-related 
pain in his back, legs, and lungs, and that the pain led to 
problems with alcoholism.

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

In 1978, the RO denied service connection for the cause of 
the veteran's death on the grounds that the veteran's 
service-connected disabilities did not contribute to the 
cause of his death.  In statements submitted after the 
February 1978 rating decision, the appellant has indicated 
that pain from several disorders, including the service-
connected back disorder, led the veteran to consume alcohol, 
and become an alcoholic, and that alcoholism contributed to 
causing his death.  This argument is new, in that it was not 
addressed in the February 1978 rating decision.  The argument 
relates to a potential connection between a service-connected 
disability and the cause of the veteran's death; so the 
argument is potentially material to the appellant's claim.

There are questions, however, as to whether the new arguments 
and evidence constitute material evidence sufficient to 
reopen the claim.  It is possible to establish service 
connection, and entitlement to resulting compensation, for an 
alcohol abuse disability that is acquired as secondary to, or 
as a symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has indicated that claimants could be entitled to VA 
compensation in such cases if they could "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder."  Id. at 1381.  The appellant, however, has 
related the veteran's alcoholism to pain from several 
disorders, including disorders of the back, legs, and lungs.  
Only one of those disorders, the back disorder, was service 
connected.  In addition, the death certificate lists 
pneumonia as the primary cause of the veteran's death.  
Alcoholism is listed as an "other or contributing" cause, 
and there is no further medical finding or opinion to 
indicate how directly or significantly alcoholism contributed 
to causing the veteran's death.

Considering the attribution of alcoholism to pain from a 
combination of service-connected and non-service-connected 
disorders, and the lack of competent evidence of a connection 
between the veteran's alcoholism and his death, the Board 
finds that the connections claimed in the appellant's new 
arguments are too attenuated to raise a reasonable 
possibility of substantiating the appellant's claim.   
Therefore, the new evidence is not material.  As evidence 
that is both new and material has not been received, the 
Board denies the appeal to reopen the claim.

Claim for Death Pension

The appellant has appealed a September 2004 decision in which 
the RO denied her claim for death pension, on the ground that 
her countable income exceeded the maximum annual pension 
rate.  In order to receive death pension benefits as a 
surviving spouse, the appellant must be the surviving spouse 
of a veteran who had the requisite wartime service, and her 
income must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  The surviving spouse of a 
veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

In this case, the veteran had the required wartime service.  
He served more than 90 days during World War II.  The rates 
of VA death pension are published in Appendix B of the 
Veterans Benefits Administration Manual M21-1, and are given 
the same force and effect as if published in the Code of 
Federal regulations.  38 C.F.R. § 3.21 (2007).  When the 
appellant filed her claim for death pension in January 2004, 
the maximum annual pension rate (MAPR), as established by 
Congress, for a surviving spouse with no dependent children 
was $6,634.  The MAPR has subsequently risen to $7,329, 
effective December 1, 2006.  Veterans Benefits Administration 
Manual M21-1, Appendix B.

In October 2004, the appellant reported that her income, from 
Social Security, was $962 per month, or $11,544 per year.  In 
July 2007, she reported that her income from Social Security 
was $1,062 per month, or $12,744 per year.  The appellant's 
income exceeded the MAPR in 2004, and continued to exceed the 
MAPR when most recently reported in 2007.  Therefore, the 
appellant may not receive VA death pension.

The Board is sympathetic to the appellant's loss, and 
recognizes the veteran's service to his country.  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court held that, when 
the law and not the evidence is dispositive, the claim should 
be denied due to the lack of entitlement under the law.  
Because Congress prohibits the payment of VA death pension to 
those whose countable income exceeds statutory limits, and 
the appellant's income exceeds those limits, she is not 
legally entitled to VA death pension.


ORDER

A claim for service connection for the cause of the veteran's 
death is not reopened.

The claim for widow's pension benefits is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


